            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

PEDRO PALMA, Individually
and on Behalf of all Others
Similarly Situated                                       PLAINTIFF

v.                      No. 3:18-cv-208-DPM

WEST MEMPHIS FENCE &
CONSTRUCTION, INC.                                    DEFENDANT

                              ORDER
     The motion for conditional certification, № 11, is denied without
prejudice, with equitable tolling to Palma, and with instructions. The
Court directs targeted written discovery and depositions on the
employee/contractor issue, and on how defendant operates its
business.   In the circumstances, the Court prefers to consider
conditional certification on a more-complete picture of defendant’s
operations and whether others are similarly situated. Renewed motion
due by 29 July 2019.
     So Ordered.
                                     _________________________
                                     D.P. Marshall Jr.
                                     United States District Judge

                                     22 April 2019
